By the Court,

Savage, Ch. J.
The motion must be denied. In Chapin v. De Graff, 4 Cowen, 554, we said, if a defendant will wait until after issue joined, before he moves to change the venue, it behooves him to see that the plaintiff cannot lose a circuit by the delay ; and I see no reason why this rule of practice should not be enforced. On receiving the declaration, the defendant becomes apprized of the nature of the plaintiff’s claims, and is as competent then to judge of the necessity of a change of venue as he can be after issue joined; and if he will lay by until after issue joined, and it then appears that the plaintiff will lose a term in entering his judgment, provided he succeeds on the trial, the motion should be denied.